Mr. JUSTICE STOUDER delivered the opinion of the court: Defendant, Gerald Qualls, was charged with giving false information regarding an automobile accident to a police officer in December, 1971. Case was set for hearing on various dates during the next 3 years and on January 18, 1974 the charge was dismissed for want of prosecution by the circuit court of Henderson County over the objection of the State’s attorney. This is an appeal from such judgment by the People in which the sole issue raised is the lack of authority of the trial court to dismiss a charge for want of prosecution. Defendant has filed no brief in this court. We have recently had occasion to consider this same question in People v. Thomas, 24 Ill.App.3d 907. Eased on such decision as well as the authorities cited therein, we agree with the People that the dismissal of the charge for want of prosecution is improper. For the foregoing reasons judgment of the circuit court of Henderson County dismissing the charge against the defendant, Gerald Qualls, is reversed, and cause is remanded for further proceedings. Reversed and remanded. ALLOY and STENGEL, JJ., concur.